 198DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAsociacion Hospital Del Maestro,IncandJose Esquthn PintoCases 24-CA-5412 and 24-CA-5477September 30 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn June 17 1988 Administrative Law JudgeIrwin Kaplan issued the attached decision The Respondent filed exceptions and a supporting bnefand the General Counsel filed a limited cross exception' and a brief in support of the judge s decilionThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge s rulings findings 2 andconclusions and to adopt the recommended OrderORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent AsociacionHospital del Maestro Inc, San Juan Puerto Ricoitsofficersagents successors and assigns shalltake the action set forth in the Order1We grant the General Counsels request that the notice markedAppendix be posted in Spanish as well as English2 TheRespondent has excepted to someof thejudge s credibility findrags TheBoard s establishedpolicyisnot to overrule an administrativelaw judge s credibilityresolutions unless the clearpreponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products91NLRB 544 (1950) enfd 188 F2d 362 (3d Cir 1951)We have carefullyexaminedthe recordand find no basis for reversingthe findingsVirginiaMilan GiolandRaymond E Morales Esqsforthe General CounselRobertoE Vega PachecoandJaime R Nadal Esgs.(CancioNadal & Rivera)of San Juan Puerto Ricofor the RespondentDECISIONSTATEMENT OF THE CASEIRWIN KAPLAN Administrative Law Judge Theseconsolidated cases were heard on August 31 throughSeptember 4 1987 in San Juan Puerto Rico The underlying charges in Cases 24-CA-5412 and 24-CA-5477were filed on July 26 1986 and November 14 1986 respectivelyThese charges gave rise to an order consohdatingcasesconsolidatedamended complaint andamended notice of hearing dated June 26 1987 whichdocument was amended further at the hearingIn essence it is allegedthatAsociacion Hospital DelMaestro Inc (Respondent) violated Section 8(a)(3) and(1) of the National Labor Relations Act (the Act) byfirst suspending from employment its employee Jose Esquilin Pinto (Charging Party or Esquilin) from July 151986 to August 15 1986 and then discharging said Esquilin on October 21 1986 because of his support andactivities on behalf of Union Nacional de Trabajadoresde la Salud 1199 affiliated to National Union of HospitalandHealth Care Employees RWDSU/AFL-CIO(Local 1199) Further it is alleged that Respondent independently violated Section 8(a)(1) of the Act by interrogating employees about their union activities creatingthe impression of surveillance informing employees thatthey would be denied medical benefits because of theirunion activities and threatening them with discharge because of their union activitiesThe Respondent filed an answer conceding inter aliajurisdictional facts and the supervisory and agency statusof certain individuals but denying that it committed anyunfair labor practices iBased on the entire record including my observationof the demeanor of witnesses as they testified and aftercareful consideration of the posttnal briefs I make thefollowingFINDINGS OF FACTIJURISDICTIONThe RespondentAsociacionHospital delMaestroInc is a corporation existing under the laws of the Commonwealth of Puerto Rico and has been engaged in theoperation of a hospital providing medical and relatedhealth care services at Hato Rey San Juan Puerto RicoIn connection with the aforestated business operationsRespondent annually derives gross revenues in excess of$250 000 and annually purchases and receives goods andproducts valued in excess of $50 000 directly from suppliers located outside the Commonwealth of PuertoRico It is admitted the record supports and I find thatRespondent is an employer engaged in commerce withinthe meaning of Section 2(2) (6) and(7) of the ActThe parties stipulated and I find that Union Nacionalde Trabajadores de la Salud 1199 affiliated to NationaliOn August 31 1987 at the outset of the hearing counsel for the Respondentfor the firsttime objected to the consolidationof Case 24-CA-5412 (alleging Esgmlm s unlawful suspension)with Case 24-CA-5477 (alleging Esquilin s unlawful discharge)The cases had been consolidated byOrderdated June26 1987 (G C Exh 1(k)) Counsel forRespondentmoved for dismissalof Case 24-CA-5412asuntimely and the ChargingPartyhad failed to notifythe attorney of recordof his appeal in saidcase from the RegionalDirectors refusal to issue a complaint (R Br 13)Counsel forthe General Counsel represented at the hearingwithout contradictionthat by letter dated October14 1986 the GeneralCounselsOffice of Appeals notified counsel forRespondentof receipt of theChargingParty s appeal Counsel for the Respondent produced no documents nor did he recite any dates in support of his oral motion I rejectRespondents unsubstantiated and belated motion It is also noted thatwhile Section 102 19(a) of the Board s Rules and Regulations states thatany person taking an appeal from the RegionalDirectors refusal to issuea complaintshould notify all other partiesit also statesthatany failure to give suchnotice shall not affect the validity of the appealTheconsiderationof an appealuntimelyfilediswithinthe discretion of the GeneralCounselupon goodcauseshown(Emphasis added )291NLRB No 28 ASOCIACION HOSPITALDEL MAESTRO199Union of Hospital and Health Care EmployeesRWDSU/AFL-CIO isand has been at all times matenala labor organization within the meaning of Section2(5) of the ActIITHE ALLEGED UNFAIR LABOR PRACTICESA Background and Sequence of EventsThe x ray technicians and clericals at Respondentshospital have long been represented by the GastronomecalWorkers Union Local 610 (Local 610) At the timeof the instant hearing the Respondent and Local 610 hadnot yet arrived at a new collectivebargaining agreementthe last agreement had terminated in 1984 (G C Exh 4)The Charging Party Jose Esquilm Pinto (Esquilm)served thebargaining unit asgeneral steward from 1974to 1980 and was a member of Local 610snegotiatingcommitteewhich negotiated the 1982-1984 agreementAround April 1986 2 Esquilin having become frustratedbecause of the absence of a new collective bargainingagreementbegan to explore alternative union representation with officials of Union Nacional de Trabajadores dela Salud 1199 (Local 1199) In May or June 1986 Esquilin distributed leaflets on behalf of Local 1199s organizing efforts at themain entranceto Respondents hospital(G C Exh 5(b)) According to Esquilin s uncontrovertedtestimony he was observed distributing Local 1199 leaflets by various management officialsincludingAssistantVice President Vincente CastroAntonio Rivera thenchief of security and Supervisor Lorenzo Pardo 3 FurtherEsquilin distributed some 45 Local 1199 authonzation cards to hospital employees over a 2 week periodimmediately prior to July 2 On that date (July 2) Local1199 filed a representation petition for the office andclerical employees unit represented by Local 610 (G CExh 2) Also on that date as described below Esquilinwas involved in two matters which led to his alleged descriminatory 30 day suspension on July 15On July 2 around 11 30 am Esquelen while on hismorning break and armed with some Local 1199 authonzation cards visited Betzaida Negron a clerical employee in her department Thisisanenclosed area with aglassdoor "and window and dust outside was the waitingroom area to the emergency room There Negron wasgiven a union card which she filled out and signed andreturned to Esquilen The latter then left the area andsoon after punched out for lunch Over the lunch periodEsquilin dropped off signed union authorization cardswith Local 1199 Organizing Secretary Jose Perez wholater that day filed the aforenoted representation petitionIn the meantime Negron had second thoughts aboutthe union card she had given to Esquilin and solicitedguidance from her supervisor Juana Villodas Negron(Respondentswitness) testifiedwithout contradictionthat she was told by VillodasDuring working hoursthose things [union matters] could not be doneVillodasalso directed Negron to [c]ontinue workingwith in2All dates refer to 1986 unless otherwise indicated3 For reasons discussed below unless otherwise indicated the assertedfacts and version of events described in this section are set forth as creditedstructions that she (Villodas) [didn t] want any of thoseproblems to occur in our working area,According to Negron she took an abbreviated lunchthat day because she wanted to talk to Esquilin aboutgetting her card back and because she was concernedabout the patients who were waiting in the emergencyroom 4 Negron s early return did not please Villodaswho gave her a verbal warning for not taking her fulllunch periodAt 2 p in Negron began a search at thehospital for Esquilin to get her union card back assertedlywith the permission of Villodas Negron enlisted thehelp of Antonio Rivera then chief of security and alsohad Esquilin paged At that time Esquilin was at a bankon personal business outside the hospitalwith permission from his supervisor Lourdes Haydee Rodriguez Escobar (Rodriguez) 5 Esquilin had punched out at 2 06p m and back in at 3 03 p in (G C Exh 8) Within minutes after Esquilin had punched back in he was approached by Negron and she asked him to return herunion card Esquilin informed Negron that he had already given her card to Jose Perez the Local 1199 organizerOn July 7 in the afternoon Esquelen was summoned tothe office of Jesse Pou Rivera (Pou) then personnel andindustrial relations director and questioned about certainof his activities on July 2 Pou asked Esquilin to identifythe bank he had gone to that day He also informed Esquilin that he had heard that he was distributing unioncards close to the emergency room area and that he(Pou) was conducting an investigation in that respectEsquelen requested to have a union official present and hewas so accommodated by Pou who summoned JuanitaSantiago a Local 610 shop steward In Santiago s presence Pou again asked Esquilin about the bank and 'itsactivities around the emergency room area Esquilen toldPou that he had been to Banco Popular and concededthat he had given union cards to a fellow worker butmaintained that she was on her lunch breaks and that hewas on his morning break at that time Pou also wantedto know the branch of Banco Popular but Esquilin refused to answer further pointing out that he had gone tothe bank with the permission of his supervisor Santiagowas unable to resolve the dispute and asked Pou tonotify the Union when he completed his investigationAmong those individuals Pou interviewed during hisinvestigation were Dr Pastrana a member of the midical faculty at Respondents hospital Carlos Gonzalezthe comptroller Lourdes Rodriguez then Esquelen s im4 I have largely discountedNegron stestimony as conclusionary inconsistent implausible self serving and transparently biased againstEsquilin5It is undisputed thatRodriguezauthorizedEsquilmto attend to suchbusiness around 1 15 p in According to RespondentEsquihnhad alreadyreturned from the bank when he next spoke toRodriguez15 to 20 minutes laterRespondent denies that Esquihn was authorized to leave thehospital at 2 p in In the circumstances of this case the Respondent sdenial is untenable Thus it is noted inter alia as testifiedby RodriguezthatEsquthnnever told her that he had actually been to the bank MoreoverRodriguezacknowledged that she would not deem it unusual forEsquihnto request to go to the bank but to delay his departure for 45minutes to an hour6 It appears that around the same timeEsquilinhad also given a unioncard to clerical employeeRosa Mansoand that it was the latter and notNegronwho was on her lunch break 200DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmediate supervisoremployeeNegron and AntonioRivera then chief of security Pastrana Gonzalez andRivera? did not testify Esquilin testified credibly andwithout contradiction that he borrowed Dr Pastrana scar on July 2 to go to the bank According to RodnguezGonzalez asked her whether she had authorizedEsquilin to go to the bank on the day in question and sheresponded in the affirmativeJuan Amador was Esquilin s regular immediate supervisorOn July 2 in Amador s absence Rodriguez hadassumed Amador s supervisory functions Amador wasback at the hospital on July 15 when late that afternoonEsquilinwas summoned to Amador s office ThereAmador gave Esquilin a 30 day suspension letter (G CExh 9(b)) The letter noted a host of faults on the partof Esquilin including a long history of tardiness and absenses [sic]problems with his timecards and his recentactivities on July 2 Regarding those recent activities theletter stated as followsOn July 2 1986 at around 11 30 you were at theEmergency Room area having abandoned yourwork station without having authorization and interrupting the work of the office employees in saidDepartment In the afternoon of that same day youagain abandoned your work area and left the Hospital in order to carry out some business at a bankalso without proper authorization [Id par 1 ]The letter concluded with a last chancewarning thatif suchfaultsare repeatedamore disciplinarymeasure will be applied which may include dischargeThis was the first time Esquilin had been suspendedPou testifiedwithout contradiction 8 that approximately1week prior to Esquilin s asserted misbehavior on July2 he (Pou) was notified by the personnel office that Esquilin had a chronic problem of absenteeism over thepast 3 years (R Exh 6) According to Pou the personnel office was engaged in attendance studies of the various departments in the hospital at that time The recorddisclosed that Esquilin had never received a writtenwarning regarding his attendance and is unclear whetherhe ever received a verbal warning Pou merely testifiedthatI think it had beentalked about(emphasis added)his [Esquilin s] attendance at workThe problem with timecards noted in the suspensionletterposed something of a mystery because from timeto time Esquilin s timecards had disappeared and he hadinwriting asked for managements help to investigate(G C Exhs 10(b) 11(b)) This problem was subsequentlyacknowledged (after the suspension) in a memorandumfrom Pou to Esquilin dated September 29 1986 in whichPou wrote inter aliaIn regard to the disappearance of your timecards aproblem whichyou have had for a long timeI repeatrThe record disclosed personal ties betweenNegronandRiveraoutside the employment relationship8 In certain critical areas Pou s assertions were not corroborated bytestimony or probative documentary evidence As will be discussed morefully infra I did not findPouto be a reliable witnessit is difficult for us to locate same [Emphasis addedG C Exh 12(b) ]On or about October 2 Esquilin met with HospitalAdministrator FilbertoGarcia and asked for hospitalcoverage for his (Esquilin s) mother under a federallyfunded medical indigent program Esquilin testified thatGarcia told him that he would not grant his request because he was a problematic employee and because hehad sued the hospital (This is the essence of the 8(a)(1)allegation) Garcia denied that service under the medicalindigent program for Esquilin s mother turned on unionconsiderationsAccording to Garcia he told Esquilinthat he had not made a formal request On cross examsnationEsquilin acknowledged that he had not made awritten request either to the social worker or to GarciaAccording to Garcia he pointed out to Esquilin thatunder the program the funds provided the hospital forthe indigent community were limited and also remindedhim (Esquilin) that the hospital had serviced his motheras an indigent person in the pastEsquilin testified that on October 9 at approximately10 30 a inwhile he was moving some files in the hallway of the hospital he met in passing Osvaldo Torresmaterial and supplies manager There they had a briefconversation in which Esquilin inquired about the healthof his father in law Huberto Alcover Bauza (Alcover) apatient at the hospital since September 17 According toEsquilin he asked Torres for Alcover s room number topay him a visit and Torres told him that he was on thefourth floor Torres testified that he also provided theroom and phone number of his father in law as requestedby EsquilinEsquilin testifiedwith corroboration from employeeRaul Segarra Valentin (Segarra) that the same morning(October 9) around 11 30 a m while in the accounts department he asked Lorenzo Pardo Rodriguez (Pardo)the supervisor in that department for permission andpermissionwas granted to copy the phone extensionfrom Alcover s file (Torres father in law) According toEsquilin he did this because he suddenly realized that hisworkload was such that he would be unable to then dropin on Alcover and contemplated phoning him insteadWhile it is undisputed that Pardo observed Esquilintake note of Alcover s file Pardo denied that he gavepermission to Esquilin to do so Also in dispute is whether Esquilin merely noted Alcover s phone extension oras contended by Respondent that he actually examinedthe contents of Alcover s file As testified by Pardo atthe time in question Pardo was seated next to employeeSegarra when Esquilin came into their department greeted them and quickly moved to the rear of the officewhere the patients files are arranged There Esquilin assertedly lifted Alcover s file read its contents placed thefile back in order and left the department approximately1minute after he had arrived According to Pardo Esquilin acted so quickly that he Pardo was caught bysurprise and therefore did not question Esquilin regardmg his actionsTorres also testified that he observed Esquilin examinea file at the time in question and merely suspected thathe was looking at the file of his father in law According ASOCIACION HOSPITAL DEL MAESTROto Torres he thought it strange for Esquiltn to inquireabout his father in law because Esquilin did not knowhim Thus he purposely followed Esquilin to the accounts department where he observed the latter outsidethe partiallywindowed door (Jt Exh 2(a)) FurtherafterEsqutlin left that departmentTorres attemptedwithout success to reach his (Torres) immediate bossand therefore immediately proceeded to complain toPardo s supervisor Carlos Gonzalez because I wantedto know if Mr Esquihn had been observing my father inlaw s recordGonzalez summoned Pardo to his officeand the latter confirmed that Esquiltn had looked at Alcovers fileAccording to Pardo it was easy to discernAlcover s from other files because it was the only onewhich contained a red label on the outside signifyingthat the patient was not covered by insurance PardotoldGonzalezIsaw [Esqutltn] take out [Alcover s]record but it was something so fast I did not have timeto reactAccording to Pardo Gonzalez reprimandedhim for failing to act appropriately as a supervisor andstated that he would place a report to that effect in hisfile 9That afternoonEsquilinwas summoned to Pou soffice and questioned by Pou regarding Torres father inlaw s record Esquilin denied that he had examinedTorres father in law s record and explained that he hadmerely obtained the telephone extension for which hehad Pardo s permissionWhen Pou pressed Esquilin further on this subject the latter refused to answer in theabsence of a union representative and he left Pou sofficeAccording to Esquilin s uncontroverted testimonysoon after he left Pou s office he had a brief friendly exchange with Pardo as they passed one another PardotoldEsquiltnI in sorry Joe but they cornered meEsquilin in turn told Pardo that s nothingshookhands and continued on his way Still that same afternoon Esquilin also had a chance encounter with JoseEligio Velez chairman of the board of directors at Respondent s hospitalEsquiltn complained to Velez abouthis unjustified suspension back in July and about themost recent accusations As testified by Esquilin withoutcontradictionVelez responded go home and to analyzeand think if I was doing anything wrong at the hospitaland to decide if I would stay or leave the hospital(Velez statement is alleged to be a threat of discriminatory discharge) Esquilin told Velez that he would thinkabout it and the conversation endedThe following day (October 10) a company unionmeeting was held in Pou s office concerning Esquilin sconduct in dealing with Torres father in law s file In attendance were Pou and Esquilin and Local 610 Representatives Reuben Davila and Jenny Santiago There Es9 Pardoasserted that such a reportmust be in my file but he has notseen it nor was such a report produced at the hearing In the 13 1/2years that Pardo has been employed by the Respondent he had not previously received a written reprimandGonzalezdid not testify nor wasany reason advanced for the failure to call him as a witness I foundPardounresponsive implausible inconsistent and unreliable where his testimonyis inconflictwith Esquilin s Similarly I was unimpressed withTorresand found his testimony largely conclusionary implausible and unreliableAs noted previously my credibility resolutions will be treatedmore fully infra201quilin traced the events of the previous day starting withhis brief conversation with Torres about his father in lawand Esquiltn s followup steps (with Pardo s permission)to obtain Torres father in law s phone number Davilaexpressed doubt as to any Esquilin impropriety pointingout that Supervisor Pardo had knowledge of Esquilin sactions but made no effort to intercede Pou did not respond to Davila s observation The latter noted thatotherwitnesseswould have to be questioned and heasked Pou to summon Pardo and Segarra Pou refusedstating that he was under no such obligation Davila offered to carry on his own investigation in the accountsdepartmentwithout interrupting the work of employeesAgain Pou refused and gave no explanationOn October 21 soon after Esquilin arrived at workPou handed him a termination letter (G C Exh 13(b))The letter recounted Esquihn s activities dealing withTorres father in law s file leading to the following offences1Unduly intruding by checking some records asto which you had no bearing2Abandonment of place of work in order tocarry out a personal errand during working hourswithout authorization for same3 Interrupting the work of other fellow workersThe letter also cited his earlier suspension back in Julyfor similar offenses as well as his overall backgroundatRespondents hospital and concluded thatWe aredoing without your services effective immediatelyAnother company union meeting took place at thehospital on October 30 when efforts were made to reconstruct Esquiltn s disputed actions of October 9 Thistime Pardo and Segarra were present when Esquilin describedwhat he had done with Torres father in law sfileand onceagain(without contradiction) he noted thathe had Pardo s permission Davila asked Segarra whether he heard Pardo grant such permission and Segarra answered in the affirmative Pou was then asked by Davilawhether he had interviewed Segarra as part of his investigation but Pou did not respond and the meeting endedThe charges alleging a discriminatory discharge werefiled 2 weeks laterB Discussion and Conclusions1CredibilityFor the most part the material facts are not in disputeFor example it is not disputed that on July 2 around1 15 p in Esquilin requested and was granted permissionfrom his supervisor to go to the bank for personal reasonsWhat is in dispute is whether Esquilin later abandoned his work area without proper authorization ascontended by Respondent by absenting himself from thehospital for approximately 1 hour between 2 and 3 p in(rather than at 1 15 p m) I find that resolving this dispute turns more on an assessment as to what is reasonably plausible rather than straight credibilityHere (aswill be discussed more fully below) as in virtually allother such areas in dispute I reject the Respondents positions as pretextual Insofar as there are direct credibility 202DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDconflicts I find in favor of the General Counsels witnesses(except in the few instances specifically noted otherwise)The principal credibility conflict is whether Esquilmhad been given permission by Supervisor Pardo to noteor copy the phone extension from Alcover s record(Torres father in law s file)According to Respondentthe unauthorized liberties taken by Esquilin to examineAlcover s file was the main reason for his discharge Ifindhowever that Esquilin testified credibly with corroboration from employee Segarra that Pardo grantedEsquilin access to Alcover s file to obtain the phone extensionIn crediting Esquilin over Pardoit isnoted inter aliathat the latter admittedly observed Esquilin pull out andlook at Alcover s file but took no steps to intercept Furtheras acknowledged by Pardo Esquilin reached forAlcover s file in Pardos lineof vision and made noeffort to conceal what he was doing I find highly improbable and reject Pardo s explanation that he failed toreact or question Esquilin because the latter acted tooquickly and caught him by surprise Pardo s accounthardly squares with his other testimony that Esquilin notonly reached for Alcover s file but lifted itreaditandplaced itagainin place[Emphasis added] Thus it appears to me that if Esquilin had time to readAlcover schart then Pardo had time to ask Esquilin what he wasdoing with that file Rather I find that Pardo did notintercept Esquilin because he had already granted himaccess to Alcover s file Esquilin credibly testified thatTorres had only given him the floor location not Alcovers room number As the phone extension (whichcorresponds to the room number) appears with the patientsnameon a plastic tape at the very top of thechartEsquilin could easily satisfy his purpose of extractingAlcover s phone number without ever opening upthe file orexaminingits contentsWhile Esquilin did not know or barely knew Alcover(a patient at the hospital) it appears that he merelyhoped to convey some greeting or words of encouragement to a relative of a fellow employee Esquilin explained as follows[D]unng the morning when I was coming to workIwould meet with Mr Torres wife and I wouldask her about the [health] condition of her fatherand I deemed that it was reasonable as afellowworker of Mr Torres to go and see hisfather in lawEsquilin testified at length and I found him to be responsiveforthrightand consistentwith only a fewminor discrepanciesIt isalso noted that his testimony insome key areas was either uncontradicted or corroborated by other credible witnesses As I was impressed withEsquilin s overall demeanor and found him otherwise tobe a reliable witness I do not reject his professed interestin the health of Alcover as implausibleIalsocredit the testimony of the General Counsel switnesses Segarra and Davila in material respectsAsnoted above Segarra corroborated Esquilin s testimonythatPardo had granted him (Esquilin) permission toobtain the phone extension from Alcover s fileIn assessingwhether Segarra was forthrightas a witness it isnoted inter alia that he candidly acknowledged oncrossexaminationthat he has known Esquilin for 14years and considers him a good friendRespondentcontends that Segarra harbored animus against the Respondent because he was suspended for 5 days withoutpay in 1986 (which Segarra asserted related to his unionactivities)On the other hand it is also noted that Segarra had not been disciplined since and he wasstill employed by Respondent at the time he testified a factor atleast ostensibly against his self interest and long recognized by the Board not to be lightly disregarded Seee gFederal Stainless Sink Div of Unarco197NLRB489 491 (1972)Gateway Transportation Inc193 NLRB47 48 (1971) On balance including demeanor factors Ifind Segarra to be a credible witnessIn crediting Davila it is noted inter alia that his testimony was largely corroborated and uncontradicted Further in assessing Davila s overall reliability it is notedthatwhile he testified in support of the General Counsel s case his interests are not necessarily allied with Esquilin sThus Davila at allmaterial timeshas represented Local 610 the same union which Esquilm tried to dislodge by his organizing efforts on behalf of Local 1199On the other hand with the exception of Garcia Iwas unimpressed with the demeanor of Respondent switnesses and found them to be largely conclusionaryvague elusive implausible and unreliable The testimonyof Torres is a case in point According to Torres he suspected that Esquilin improperly examined his father inlaw s fileHowever it is undisputed that Esquilin actedopenly and in full view of Supervisor Pardo Yet Torresunaccountably elected not to question Pardo and insteadcomplained to Gonzalez Pardo s supervisor In the abBence of any cogent explanation as to why Torres amanager himself bypassed Pardo I view his overall testimony as highly suspect As for Torres explanation forhis surveillance of Esquilin I find that it does not havethe ring of truthWhile Torres asserted that he thoughtitstrange for Esquilin to inquire of his father in law shealth it is noted that Torres did not hesitate to disclosehis father in law s condition to Esquilin as well as the location so that Esquilin could pay him a visitPou was Respondents principal witnessWhile he wasno longer employed by Respondent at the time he testifled it is also noted that he sat at Respondent counsel stable to assist throughout the entire hearing In additionto the negative credibility factors noted above regardingRespondent s witnesses generally Pou s testimony alsosuffers because of the serious doubts raised by the unprecedented severity of the punishment given Esquilinfor his alleged offensesIt isnoted that Esquilin an employee with 14 years ofservice for Respondent was suspended for 30 days without ever having received a prior written warning for anyoffense In contrast employee Negron with 4 years ofservice for Respondent and a history of violating company rules had never been suspended and was still employed at the time she testified Negron s supervisor advised Pou in writing that Negron had an attitudinal prob ASOCIACION HOSPITAL DEL MAESTROlem with patients in the emergency room and was alsodisrespectful to the supervisor(G C Exh 19(b)) Therecord also disclosed that Negron was severely criticizedinwriting by the mother of an emergency patient for neglect insensitivity and verbal abuse without any apparent action taken by Respondent against Negron (G CExh 20(b))Insofar as Esquilin was suspended for tardiness andabsencesthe record disclosed that other employees received written warnings before being suspended or discharged(See e gTr 373-374) In this regardI rejectPou s uncorroborated assertion that evenprior to July 2a study was undertaken by the personnel office regardingEsquilin s tardiness and absenteeism over the past 3 yearsand coincidentally(my word)itwas brought to Pou sattention during the week of the July 2 incident that Esquilin had a chronic problem Rather I find that Poumerely seized on Esquilin s attendance record as well ashis other alleged offensesmerely as a pretext to take thedisputed disciplinary action In short I find that Pou wasnot a credible or reliable witnessThusI credit the GeneralCounsels witnesses over Pou in all material areaswhen the testimony is in conflict2The 8(a)(3) allegations(suspension and discharge)It is undisputed that shortly before Esquilin was suspended that he had actively and openly solicited employee support for Local 1199 s organizational drive This activity included distributing Local 1199 leaflets at themain entrance to Respondents hospital and passing outand receiving union cards at work Over a 2 week periodto on or about July 2 Esquilm distributed to employeesapproximately 45 union cards The July 2 date is criticalbecause Esquilin s organizing efforts in the emergencyroom area that day admittedly led to an investigation byRespondent and to Esquilin s subsequent suspension OnJuly 2 Local 1199 also filed its representation petitionAccording to Pou in connection with his investigationhe learned that Esquilin had also absented himself fromthe hospital on July 2 for approximately 1 hour withoutpermission and this too contributed to Esquilin s suspensionThe record disclosed that on or about July 7 Pousummoned Esquilin to his office where he questionedhim regarding the distribution of union cards in theemergency room area on July 2 and also about leavingthe hospital that same day without permission Esquilinacknowledged to Pou that he had given union cards toan employee around the emergency room area but asserted that the employee was on her lunch break As forabsenting himself from the hospital without authonzationEsquilin told Pou that his supervisor had given himpermission to go to the bank When Pou pressed Esquilinformore information regarding the name and branch ofthe bank the latter requested that a union representativebe presentIfindwith regard to Esquilin s activities in the emergency room area contrary to Pou s uncorroborated assertion that there is no credible evidence tending toshow that Esquihn actually interrupted theworkof thepeople that[were]working in that area[Emphasisadded]As for Esquilin absenting himself from the hospi203talIcredit his testimony with corroboration from Rodriguez his supervisor at the time that she had, givenhim permissionPou testifiedwithout corroboration that ComptrollerCarlos Gonzalez had informed him that Esquilin absented himself without authorization (Tr 397-398) HoweverRodriguez testified credibly that Gonzalez asked herabout Esquilin s absence and she informed him that shehad given him (Esquilin)permission to go to the bank(Tr 39)In fact Respondent does not dispute that Rodnguez gave Esquilin permission at 1 15 p in Rather Respondent contends that Esquilin did not have authorityto leave approximately 1 hour later In the circumstancesof this case I fail to discern any material differenceThus Rodriguez acknowledged that it is not unusual foran employee to request permission to leave the hospitaland not leave at that moment but an hour later Furtherthere is no showing that Esquilin neglected any of his responsibilities or that the hospital suffered in any way byhis later departureOn the basis of these factors and onthe entire state of the record I am convinced that anyreliance by the Respondent on the fact that Esquilin leftthe hospital improperly at 2 06 p in instead of at approximately 1 15 p in when he requested permission ofhis supervisor is merely subterfugeSimilarly I find that Respondent wrongfully and unlawfully seized on the incident involving Torres fatherin law s file(Alcover s file)as a pretext for dischargingEsquihn Thus the credited testimony disclosed that Esquilm with Supervisors Pardo s permission obtained thephone number from Torres father in law s file(See sec1Credibility supra)That Esquilin elected not to followup and actually phone Torres father in law to inquire about his health is understandable given Pou s immediate investigation and questioning of Esquilin as asserted by the latterCounsel for the Respondent argues that themotivating factor for Esquilin to examine Alcover s file was tolearnwhether he had been granted charitywhile his(Esquilin s) mother who had also been a patient was notcarried under the same program Respondents counselmaintains that as such Esquilin acted outside the scopeof his duties and responsibilities as a clerk in the centralfile areaIfind that the record disclosed a number ofimpressive factors that tend to militate against Respondent counsels conclusion Thus I find it highly unlikelythat if Esquihn acted improperly that he would do soopenly and in full view of the departments supervisorIn any event for reasons stated previously Esquilm alsohad the supervisors permissionMoreover the recorddisclosed that Esquilin worked 4 hours alone in that department every Saturday and had he wanted any informatron from Alcover s file he had easy access to thatfileUnder the Board s causation test as set forth inWrightLine251NLRB 1083 1089 (1980) in all cases allegingviolations of Section 8(a)(3) as here the burden is on theGeneral Counsel to make a prima facie showing that theunion activity was a motivating factor in the employer sdisputed actionOnce accomplished the burden thenshifts to the employer to demonstrate that the same 204DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDaction would have taken place notwithstanding the unionactivityHere the elements supporting a puma facie case arestrong and persuasive The record disclosed that Esquifin s widespread organizational efforts on behalf of Local1199were well known to Respondent Indeed on orabout July 7 Pou admittedly questioned Esquilin abouthis actions in handing out union authorization cards toemployees approximately 5 days earlier Those activitiesin large measure led to Esquilin s 30 day suspension Approximately 2 months after Esquilin s suspension endedhe was terminatedAs noted above the reasons advanced by Respondent for Esquilin s termination do notstand scrutiny In the letter of termination the Respondent noted inter aliaYour personnel file shows that inJuly 1986 you were laid off [suspended] for similar offensesAs such the termination letter clearly linked thedischarge to the earlier suspensionwhich itselfwaslargely the outcome of Esquilin s actions in handing outLocal 1199 authorization cardsThe record having clearly disclosed that the timing ofRespondents disputed action had come soon after Esquifin s intensive union activities and that the Company hadknowledge thereof I turn now to company animus theremainingelement necessary to satisfy a puma facie caseWhile I do not find that the Respondent independentlyviolated Section 8(a)(1) (see sec 3 8(a)(1) allegationsinfra)or that it made any clear statements reflecting hostility toward Local 1199 I am convinced and I find onthe total state of this record that an inference of company animus againstLocal 1199 is justified 10 noting interalia that the various reasons assigned by Respondent forits action have been rejected as pretextual SeeMurd IndustriesInc287 NLRB 864 870 (1987) Here I findthat Respondent accused Esquilin falsely and in bad faithfor taking certain unauthorized liberties when in fact heacted only after he requestedand wasgranted permissionby his supervisors As stated by the BoardA pretextualreason of course supports an inference of an unlawfuloneKellerManufacturing Co237NLRB 712 717(1978)Further it is noted that the seventy of the discipline for the alleged offenses was unprecedented ThusEsquilina longtime employeewas suspended for 30days although unlike other employees he had never received a prior written warningHaving found that the General Counsel made a primafacie showing of unlawful motivation on the part of Respondent for its action against Esquilin as required underWright Lineand having rejected Respondent s reasons asunsubstantiated and pretextual I further find that Respondent 'ailed to meet itsWright Lineburden by demonstrating that itwould have taken the same actionio For purposes of animus in assessing the total surrounding circumstances I have not relied on the Board s previous findings against thesame Respondent(AsociacionHospital del Maestro Inc283 NLRB 419425 (1987))There basically the findings were predicated on an overlybroad rule banning the wearing of all union insignia on uniformed personnel everywhere and at all times in the hospital The judge (withBoard approval)noted that the Respondent was motivated by a genuinefear that the Local 1199 insignia and especially red ribbons would havean adverse affect on patients and patient careagainst Esquilin absent his activities on behalf of Local1199In short I find that Respondent suspended and laterterminated Esquilin in violation of Section 8(a)(3) as alleged3The 8(a)(1) allegationsIt is alleged that Respondent independently violatedSection 8(a)(1) by (1) interrogating employees abouttheir union activities (2) creating the impression that theemployees union activities are under surveillance (3)threatening employees with discharge because of theirunion activities and (4) informing employees that theywould be denied medical benefits because of their unionactivitiesa Interrogation and creating the impression ofsurveillanceAs these twoallegationsinvolved remarks made byPou to Esquilin on the same occasion they are treatedtogetherThe record disclosed that on or about July 7 Pousummoned Esquilin to his office and questioned him regarding two matters that had occurred on July 2 It isundisputed that Pou told Esquilin that he had heard thatthe latter had distributed union cards in or around theemergency room area around 11 30 a in on July 2 andquestioned Esquilin about what he was doing at the timeand location in question Pou also questioned Esquilin regarding certain details of a personal errand to the bankon July 2While the General Counsel correctly cites the totalityof circumstances test noted by the Board inRossmoreHouse269 NLRB 1176 (1984) I arrive at different conclusionsFirst regarding the alleged interrogation it isnoted inter alia that Esqutltn openly and actively solicited employee support for Local 1199 both inside and outside the Respondents hospital Esqutltn also distributedLocal 1199 leaflets at the main entrance to the hospital infullview of managerial personnel before the meetingwith Pou Thus Pou unquestionably knew of Esquilin svaried activities on behalf of Local 1199Given suchknowledge I find it highly unlikely that Pou questionedEsqutltn to learn more about his union activities RatherIfind that the focus of Pou s inquiry was on the entergency roomareaIn these circumstances I cannot conclude that Pou as personnel manager did not have a legitimate concern about Esquilin interfering with thework of other employees or with patients in an obviously sensitive area such as the emergency room The factthat Esquilin did not actually interfere with anyone doesnot mean that Pou improperly conducted an investigation in the first instanceOn the basis of the total circumstances I am unpersuaded and reject the notior that Pou coercively interrogated Esquilm in violation of Section 8(a)(1) Similarlygiven the total state of this record noting particularlythatEsquilin s union activities were open uninhibitedand widespread I find that Pou s statement to Esqutltnthat he had been informed that he (Pou) had given outunion cards around the emergency room area without ASOCIACION HOSPITAL DEL MAESTROmore falls short of conveying to him that his union activities are under surveillanceAccordingly I shall recommend that these allegations be dismissedb Threat of dischargeThis allegation is based on a brief chance verbal exchange on October 9 between Esquilin and Jose Velezchairman of the board at the hospital According to Esquilin (Velez did not testify) on the occasion in questionwhile he was on route to his department he met Velezand stopped to talk to him about his problems Earlierthat day Pou had questioned Esquilin about his actionsin looking at Torres father in law s fileWhile Esquilinand Velez had seen each other previously at the hospitaland knew each other s identity they did not otherwisehave any relationship Esquilin testified without contradiction about their briefmeeting asfollowsI called [Velez] to talk to him I told himMrVelez in July I was suspended without just causeand now I was given permission to look at a telephone extension and they are saying that I am lookmg into a record in a fileMr Velez said for me to go home and to analyzeand think if I was doing anything wrong at the hospital and to decide if I would stay or leave the hospitalI find contrary to the General Counsel that Velez response falls far short of constitut[ing] a veiled threatto abandon union activities if [Esquilin]wanted tostay at the hospitalNeither Esquilin nor Velez mentioned the Union and the remarks ascribed to Velez wereotherwise vague and ambiguousThiswas also a chancemeeting when Esquilm approached Velez and initiatedthe brief discussionGiven the casual or indifferentnature of their employment and social relationship Ifindwithout more no reason to read into Velez remarks a meaning not expressly stated In this connectionit is noted that the record is devoid of evidence tendingto show that Velez played any role in labor managementrelations In sum I find that the record does not supportthe allegation that Velez remarks constituted a threat todischargeAccordingly I shall recommend that this allegation be dismissedc Informing employees that they would be deniedmedical benefits because oftheir union activitiesIt is undisputed that on or about October 2 Esquilinmet with Hospital Administrator Garcia to discuss coverage for his mother then a patient at the hospital undera federally funded program for medically indigent persons in the community Esquilin testified that Garcia toldhim that he would not offer that service because he (Esquilin)was a problematic employee and had sued thecompany Garcia denied that he threatened Esquilin witha denial of such medical benefits for his mother becauseof his union activitiesAccording to Garcia he noted to Esquilin that he hadnot submitted a formal written request This was acknowledged by Esquilmon cross examination(Tr 180)205Garcia explained that the initial request is made to thesocialworker before and not after the patient is admittedto the hospital in time for a socio economic study to determine whether the applicant is a candidate for the program He also pointed out to Esquilin that funds werelimited and reminded him that the hospital covered hismother in the pastGarcia testified that Esquilin told him that he understood that the hospital would deny him such benefits because of union considerations and noted that he hadalways faced persecution from the hospital In creditingGarcia s testimony it is noted inter alia that Esquilindid not deny this account and it is somewhat similar tohis (Esquilin s) complaint to Velez 1 week later aboutbeing mistreated by the hospital Further Garcia testifiedwithout contradiction that Esquilin told him that he wascomfortable talking to Garcia because the latter was theonly one in the hospital administration who did not actin bad faithGiven the limited testimony provided by Esquilin regarding this meeting with Garcia that the remarks ascribed to Garcia are vague and subject to a number ofinterpretations that Garcia is not accused of otherwisemaking coercive statements that Garcia s testimony insome material areas is uncontradicted and as I foundGarcia overall to be responsive consistent and plausibleI am unpersuaded that the allegation is supported by therecordIn sumI find that the General Counsel has failedto establish that Garcia informed Esquilm that medicalbenefits would be denied his mother because of his unionactivitiesAccordingly I shall recommend that this allegation be dismissedCONCLUSIONS OF LAW1Asociacion Hospital del Maestro IncRespondentis an employer engaged in commerce within the meaningof Section 2(2) (6) and (7) of the Act2Union Nacional de Trabajadores de la Salud 1199affiliated to National Union of Hospital and Health CareEmployees RWDSU/AFL-CIO Local 1199 is and hasbeen at all times material a labor organization within themeaning of Section 2(5) of the Act3By suspending and subsequently discharging fromemployment its employee Jose Esquilin Pinto(Esquilin)because of his activities on behalf of Local 1199 Respondent violated Section 8(a)(3) and(1) of the Act4The General Counsel has not established that theRespondent independently violated Section 8(a)(1) of theAct5The above described unfair labor practices areunfair labor practices affecting commerce within themeaning of Section 2(6) and (7) of the ActTHE REMEDYHaving found that the Respondent has engaged in certarn unfair labor practices I shall recommend that it berequired to cease and desist therefrom and take certainaffirmative action designed to effectuate the policies ofthe ActAs I have found that Respondent unlawfully suspended and later discharged Jose Esquilin Pinto(Esquilin) be 206DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcause he engaged in union activities on behalf of Local1199 I shall recommend that the Respondent be orderedto offer said Esquilin immediate and full reinstatement tohis former position or if that position no longer exists toa substantially equivalent jobwithout prejudice to hisseniority and other rights and privileges and to makehim whole for any loss of earnings as a result of the discrimination against him with backpay to be computed inthemanner prescribed in F WWoolworthCo90NLRB 289 (1950) with interest to be computed in themanner prescribed inNew Horizons for the Retarded11I shall also recommend that any reference to Esquilin ssuspension and termination be expunged from his employment recordOn these findings of fact and conclusions of law andon the entire record I issue the following recommended1zORDERThe RespondentAsociacionHospital delMaestroIncSan Juan Puerto Rico its officers agents successors and assigns shall1Cease and desist from(a) Suspending discharging or otherwise discnminating against employees because of their activities onbehalf of Local 1199 or other union activities(b) In any like or related manner interfering with restrainingor coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act(a)Offer to Jose Esquilin Pinto immediate and full reinstatementto his former job or if such job no longerexiststo substantially equivalent employmentwithoutprejudice to his seniority and other rights and privilegesand make him whole for any loss of earnings and otherbenefits suffered as a result of the discriminationagainsthim in the manner set forth in the remedy section of thedecision(b) Remove from its files any reference to the unlawfulsuspension and discharge of Jose Esquilin Pinto andadvise him in writing that this has been done and thatevidence of the unlawful suspension and discharge willnot be used as a basis for future personnel action concerning him(c)Preserve and on request make available to theBoard or its agents forexaminationand copying all payroll records social security payment records timecards" In accordance with the Board s decisioninNew Horizons for the ReLarded283 NLRB 1173 (1987)interest on andafterJanuary 1 1987shall be computed at theshortterm Federal rate for the underpaymentof taxes asset outin the 1987 amendmentto 26 U S C § 6621 Interest onamounts accrued prior to January 1 1987 (the effective date of the 1986amendmentto 26 U S C § 6621) shall be computed in accordance withFlorida Steel Corp231 NLRB 651 (1977)12 If no exceptions are filed asprovided by Sec 102 46of the Board sRules and Regulations the findings conclusions and recommendedOrder shallas provided in Sec102 48 of theRules be adopted by theBoard and all objections to them shall be deemed waived for all purposespersonnel records and reports and all other records necessary to analyze the amount of backpay due under theterms of this Order(d) Post at its Hato Rey San Juan Puerto Rico hospital facilitiescopies of the attached notice markedAppendix 13 Copies of the notice on forms provided bythe Regional Director for Region 24 after being signedby the Respondents authorized representative shall beposted by the Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are customanly posted Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered defaced or covered by any other material(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to complyIT IS FURTHER RECOMMENDED that those portions ofthe complaint found to be without merit are hereby dismissed13 If this Order is enforced by a judgmentof a UnitedStates court ofappeals the words in the notice reading Posted by Order of the NationatLaborRelations Board shall read Posted Pursuant to a Judgment ofthe United StatesCourtof Appeals Enforcing an Order of the NationalLabor Relations BoardAPPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National LaborRelationsAct and has ordered us to post and abide by this noticeWE WILL NOT suspend discharge or otherwise discriminate against our employees because of their activeties on behalf of Local 1199 or other union activitiesWE WILL NOT in any like or related manner interferewith restrain or coerce our employees in the exercise ofthe rights guaranteed them by Section 7 of the ActWE WILL offer Jose Esquilin Pinto immediate and fullreinstatement to his forcer job or if such job no longerexiststo substantially equivalent employmentwithoutprejudice to his seniority and other rights and privilegesand make him whole for any loss of earnings and otherbenefits suffered as a result of our discrimination againsthimWE WILL expunge from our files any reference to thesuspension and discharge of Jose Esquilln Pinto andadvise him in writing that this has been done and thatevidence of such suspension and discharge will not beused as a basis for personnel action concerning himASOCIACION HOSPITAL DEL MAESTRO INC